Citation Nr: 0326947	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  95-01 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for ankylosing 
spondylitis of the lumbar spine, currently evaluated as 50 
percent disabling. 

2.  Entitlement to an increased evaluation for a scar on the 
right side of the nose, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to a compensable evaluation for a scar of the 
right eye. 

4.  Entitlement to a compensable evaluation for residuals of 
a fracture of the maxilla.

5.  Entitlement to a compensable evaluation for paresthesia 
of the right side of the nose.

6.  Entitlement to a compensable evaluation for acne.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel 


INTRODUCTION

The veteran had active duty service from December 1943 to May 
1946 and from August 1947 to February 1965.  His claims come 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


REMAND

The veteran claims that he is entitled to increased 
evaluations for each of his disabilities on appeal.  Before 
the Board can adjudicate these claims, however, additional 
action by the RO is necessary.  

The Board is required to consider the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides that VA shall make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claim (Court) held that 
the failure by the Board to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform the claimant which 
evidence the VA will seek to provide and which evidence the 
claimant is to provide, is remandable error.  

In Holliday v. Principi, 14 Vet. App. 280 (2001), the Court 
held that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Recently, however, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) did not apply 
retroactively, and overruled both Holliday and Karnas to the 
extent that they allowed for such retroactive application and 
to the extent they conflict with the Supreme Court's and the 
Federal Circuit Court's binding authority.  Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  The Board 
notes that these claims were filed prior to the November 2000 
date of enactment of the VCAA.  However, to the extent that 
the Kuzma case may be distinguished from the instant case 
because of the finality of the Board decision in Kuzma at the 
time of the November 2000 VCAA enactment date and because the 
current claim is still pending before VA, the Board finds 
that the provisions of the VCAA are applicable to this 
pending appeal.  

In this case, the Board notes that the veteran was notified 
of the VCAA in a Supplemental Statement of the Case issued in 
March 2003  However, the veteran was never notified of the 
division of responsibility between the VA and the himself in 
obtaining that evidence.  This oversight constitutes 
remandable error.  See Quartuccio, supra.  While in theory, 
the Board has the authority to consider law not considered by 
the RO, a recent case from the Federal Circuit invalidated a 
portion of the VA regulation the Board utilized to notify a 
claimant of the VCAA pursuant to 38 U.S.C.A. § 5103.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b) which provided a claimant 
one year to submit evidence.  See also Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir., September 22, 2003).  
Therefore, the Board cannot notify the veteran of the 
provisions of the VCAA with respect to the division of 
responsibilities between the VA and the veteran in obtaining 
evidence necessary to substantiate his claims.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should consider the issues on 
appeal under the VCAA by ensuring that 
all notification and assistance 
requirements of the VCAA are satisfied, 
including notice to the veteran of the 
evidence necessary to substantiate his 
claims and the division of responsibility 
between the VA and the veteran in 
obtaining that evidence.  Any notice 
given, or action taken thereafter, must 
comply with Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003); Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., September 22, 
2003); and 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002).  

2.  The RO should then readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, if in 
order, and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  




	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



